UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 E. Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 E. Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765- 5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2010 Date of reporting period:February 28, 2010 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors All Cap Growth Fund February 28, 2010 Retail Class Institutional Class Investment Adviser Geneva Investment Management of Chicago, LLC 181 W. Madison, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 4 INVESTMENT HIGHLIGHTS 6 SCHEDULE OF INVESTMENTS 9 STATEMENT OF ASSETS AND LIABILITIES 12 STATEMENT OF OPERATIONS 13 STATEMENTS OF CHANGES IN NET ASSETS 14 FINANCIAL HIGHLIGHTS 15 NOTES TO FINANCIAL STATEMENTS 17 ADDITIONAL INFORMATION 24 Semi-Annual Shareholder Letter April 19, 2010 Dear Shareholders, The six months ended February 28, 2010 was a continuation of the recovery begun in early 2009.Economic fundamentals have improved as recovering foreign markets have lifted the US economy as well.The banking system remains on a steady path of improvement and confidence has been restored in the capital markets despite the initial pullback of some of the supports put in place during the crisis.The S&P 500 has responded favorably in the period. We have remained steadfast in our pursuit of great businesses with a sustainable competitive advantage that we believe can deliver strong long-term growth and predictable cash earnings.While the past two years have provided some of the greatest market volatility in history, and while some of the historic discounts experienced in 2009 have faded, we continue to find good value in the current market. We continue to be mindful of the pressure on the American consumer and unemployment is likely to remain high throughout 2010.Uncertainty over the administration’s tax policies, dramatically increasing deficit and new health care plan are significant.However, many of these policies are back-ended over the next four to ten years and the political climate could change dramatically during this period.The risk of any core inflation will likely remain low until employment and US industrial capacity utilization begin to climb back to more normal levels. Performance of the Fund for the six months ending February 28, 2010 was up 13.04%for the institutional class and 12.90% for the retail class. Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. The Geneva Advisors All Cap Growth Fund may invest in Mid-, Small-, or Micro-cap companies which involve additional risks such as limited liquidity and greater volatility.The fund may invest in ADR’s, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods. Must be preceded or accompanied by a prospectus. 3 Geneva Advisors All Cap Growth Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/09 - 2/28/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Fund charges no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, distribution (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 4 Geneva Advisors All Cap Growth Fund Expense Example (Unaudited) (Continued) shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/09 2/28/10 9/1/09 – 2/28/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.50% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/09 2/28/10 9/1/09 – 2/28/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 5 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Adviser, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s sector breakdown as of February 28, 2010 is shown below. Sector allocations are subject to change. Sector Breakdown % of Investments 6 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual – For Periods Ended February 28, 2010 Since One Inception Year (9/28/07) Retail Class 43.20% (9.81)% Institutional Class 43.55% (9.54)% Russell 3000 Growth Index 54.73% (7.53)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both the Retail and Institutional classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund Growth of $10,000 Investment *Inception Date 8 Geneva Advisors All Cap Growth Fund Schedule of Investments February 28, 2010 (Unaudited) Shares Value COMMON STOCKS 97.76% Administrative and Support Services 2.20% Ctrip.Com International, Ltd. - ADR (a) $ Chemical Manufacturing 5.09% Mosaic Co. Praxair, Inc. Clothing and Clothing Accessories Stores 1.53% Urban Outfitters, Inc. (a) Computer and Electronic Product Manufacturing 10.61% Apple, Inc. (a) NetApp, Inc. (a) QUALCOMM, Inc. Silicon Laboratories, Inc. (a) Credit Intermediation and Related Activities 2.24% HDFC Bank Ltd. - ADR Educational Services 4.18% Capella Education Company (a) Strayer Education, Inc. Food Manufacturing 3.94% Green Mountain Coffee Roasters Inc. (a) Food Services and Drinking Places 2.48% Chipotle Mexican Grill, Inc. (a) Health and Personal Care Stores 1.94% Medco Health Solutions, Inc. (a) Machinery Manufacturing 2.35% FMC Technologies, Inc. (a) Mining (except Oil and Gas) 2.67% Freeport-McMoRan Copper & Gold Inc. The accompanying notes are an integral part of these financial statements. 9 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2010 (Unaudited) Shares Value Miscellaneous Manufacturing 4.31% Intuitive Surgical, Inc. (a) $ WMS Industries, Inc. (a) Nonstore Retailers 3.85% Amazon Com, Inc. (a) Oil and Gas Extraction 5.67% Arena Resources, Inc. (a) Range Resources Corp. Suncor Energy Inc. Other Information Services 6.96% Baidu, Inc. - ADR (a) Google, Inc. (a) Professional, Scientific, and Technical Services 23.80% Celgene Corp. (a) Cognizant Technology Solutions Corp. (a) Echo Global Logistics, Inc. (a) F5 Networks, Inc. (a) Longtop Financial Technologies Ltd. - ADR (a) Mastercard, Inc. Priceline.com, Inc. (a) Quality Systems, Inc. Salesforce.com, inc. (a) VanceInfo Technologies, Inc. - ADR (a) Publishing Industries (except Internet) 4.09% MSCI, Inc. (a) SXC Health Solutions Corp. (a) Real Estate Management 1.45% Jones Lang Lasalle, Inc. The accompanying notes are an integral part of these financial statements. 10 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2010 (Unaudited) Shares Value Securities, Commodity Contracts, and Other Financial Investments and Related Activities 5.83% Blackrock, Inc. $ Morningstar, Inc. (a) T Rowe Price Group, Inc. Waste Management and Remediation Services 2.57% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $24,226,356) Principal Amount SHORT-TERM INVESTMENTS 2.76% Money Market Funds 2.76% Fidelity Institutional Government Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $830,534) Total Investments (Cost $25,056,890) 100.52% Liabilities in Excess of Other Assets (0.52)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a)Non-income producing security. The accompanying notes are an integral part of these financial statements. 11 Geneva Advisors All Cap Growth Fund Statement of Assets & Liabilities February 28, 2010 (Unaudited) ASSETS Investments, at value (cost $25,056,890) $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed Payable to affiliates Payable to Adviser Payable for distribution fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Undistributed net investment loss ) Accumulated net realized loss ) Net unrealized appreciation on investments NET ASSETS $ RETAIL CLASS SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ INSTITUTIONAL CLASS SHARES Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ (1) If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 12 Geneva Advisors All Cap Growth Fund Statement of Operations For the Six Months Ended February 28, 2010 INVESTMENT INCOME Dividend income(1) $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Transfer agent fees and expenses Fund accounting fees Administration fees Federal and state registration fees Audit and tax fees Legal fees Distribution fees - Retail Class Custody fees Chief Compliance Officer fees and expenses Reports to shareholders Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Net realized gain on foreign currency translation 31 Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ (1) Net of $1,297 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 13 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2010 Year Ended (Unaudited) August 31, 2009 FROM OPERATIONS Net investment loss $ ) $ ) Net realized loss on investments ) ) Net realized gain (loss) on foreign currency translation 31 ) Net change in unrealized appreciation on investments Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net investment income - Institutional Class — ) Net decrease in net assets resulting from distributions paid — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Retail Class Proceeds from shares sold - Institutional Class Shares reinvested - Institutional Class — Payments for shares redeemed - Retail Class(1) ) ) Payments for shares redeemed - Institutional Class(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of Period End of Period $ $ UNDISTRIBUTED NET INVESTMENT LOSS $ ) $ ) Net of redemption fees of $22 and $335 for the periods ended February 28, 2010 and August 31, 2009, respectively. Net of redemption fees of $808 and $6,963 for the periods ended February 28, 2010 and August 31, 2009, respectively. The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund – Retail Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(4) % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% )% Portfolio turnover rate(4) % % % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than 0.5 cent per share. Not annualized for periods less than a full year. Annualized. The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors All Cap Growth Fund – Institutional Class Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended February 28, 2010 Year Ended Period Ended (Unaudited) August 31, 2009 August 31, 2008(1) Net Asset Value, Beginning of Period $ $ $ Income from investment operations: Net investment loss(2) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions paid: From net investment income — Total distributions paid — Paid-in capital from redemption fees (Note 2)(3) Net Asset Value, End of Period $ $ $ Total Return(4) % )% )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ $ $ Ratio of expenses to average net assets before waiver and reimbursements(5) % % % Ratio of expenses to average net assets after waiver and reimbursements(5) % % % Ratio of net investment loss to average net assets before waiver and reimbursements(5) )% )% )% Ratio of net investment loss to average net assets after waiver and reimbursements(5) )% )% )% Portfolio turnover rate(4) % % % The Fund commenced operations on September 28, 2007. Per share net investment loss was calculated using average shares outstanding. Less than 0.5 cent per share. Not annualized for periods less than a full year. Annualized. The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors All Cap Growth Fund Notes to Financial Statements February 28, 2010 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Geneva Advisors All Cap Growth Fund (the “Fund”) represents a distinct portfolio with its own investment objectives and policies within the Trust. The investment objective of the Fund is long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Trust are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Trust has designated two classes of Fund shares: Retail Class and Institutional Class. The two classes differ principally in their respective distribution expenses. All classes of shares have identical rights to earnings, assets and voting privileges, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. The Fund commenced operations on September 28, 2007. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Geneva Investment Management of Chicago, LLC (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a 17 Geneva Advisors All Cap Growth Fund Notes to Financial Statements (Continued) February 28, 2010 (Unaudited) price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual market value. The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. The Fund has adopted Statement of Financial Accounting Standard, “Fair Value Measurements and Disclosures” (“Fair Value Measurements”) and FASB Staff Position “Determining Fair Value when the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identified Transactions that are not Orderly” (“Determining Fair Value”). Determining Fair Value clarifies Fair Value Measurements and requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. Determining Fair Value also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for major security types. Fair Value Measurements requires the Fund to classify its securities based on valuation method. These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments carried at fair value as of February 28, 2010: 18 Geneva Advisors All Cap Growth Fund Notes to Financial Statements (Continued) February 28, 2010 (Unaudited) Level 1 Level 2 Level 3 Total Equity Accommodation and Food Services $ $
